DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by paper of Yaming Yu, “The Detection of DNA Hybridization on Phosphorus Dendrimer Multilayer Films by Surface Plasmon Field Enhanced-Fluorescence Spectroscopy”, 2009 hereafter Yu.

With regards to claim 1, Yu teaches a composition comprising:
a plasmonic structure (fig 1b, 3-MPA)  including a “plasmon surface polariton” (pg.13681, col 2, ¶ 4, lines 6-7) plasmonic substrate having nanoparticles “50 nm” (pg.13681, col 2, ¶ 3, lines 3-5) disposed on the surface of the plasmonic substrate  , wherein the nanoparticle is a metal nanoparticle “gold” (pg.13681, col 2, ¶ 3, lines 3-5), wherein a probe (fig 1c, probe DNA) is attached (fig 1c) to the nanoparticle by a carboxylic acid moiety “covalently bonded” (fig 1b, COOCH) (pg.13684, col 2, ¶ 1, lines 3-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaming Yu, “The Detection of DNA Hybridization on Phosphorus Dendrimer Multilayer Films by Surface Plasmon Field Enhanced-Fluorescence Spectroscopy”, 2009 hereafter Yu in view of SHIH WO 2015183758.

With respect to claim 3 according to claim 1, Yu does not teach the probe is a Raman probe molecule.

Weimer, in the same field of endeavor as Yu of probe DNA, teaches a probe DNA molecule coupled with a Raman dye for detecting DNA and RNA molecules via Raman spectroscopy (0120).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine a Raman dye with Weimer’s probe molecule to detect MiRNA for genetic analysis.

Claim(s) 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaming Yu, “The Detection of DNA Hybridization on Phosphorus Dendrimer Multilayer Films by Surface Plasmon Field Enhanced-Fluorescence Spectroscopy”, 2009 hereafter Yu in view of paper of Th. Wink, “Self-assembled Monolayers for Biosensors”, 1997 hereafter Wink.

With respect to claim 4 according to claim 1, Yu does not teach the metal nanoparticle is a Cu & Pt.

Wink, in the same field of endeavor as Yu of self-assembled monolayers for surface plasmon resonance (pg. 46 ¶ 4 Wink) (pg.13681, col 2, ¶ 3, lines 3-5 Yu), teaches thiols coordinate very strongly onto a variety of metals, e.g., gold, silver, platinum, or copper (pg. 44 ¶ 3, lines 1-3).  Examiner notes Yu teaches a gold surface modified by 3-Mercaptopropionic acid (3-MPA).  Examiner submits 3-MPA is a molecule containing thiol groups.  At the time prior to the effective filing date of the invention it would have been obvious to substitute Yu’s gold nanoparticles for copper or platinum nanoparticles as a functional equivalent for binding with Yu’s 3-MPA and therefore forming a strong biosensing surface plasmon structure. 

With respect to claim 5 according to claim 1, Yu does not teach the metal nanoparticle is not gold.

Wink, in the same field of endeavor as Yu of self-assembled monolayers for surface plasmon resonance (pg. 46 ¶ 4 Wink) (pg.13681, col 2, ¶ 3, lines 3-5 Yu), teaches thiols coordinate very strongly onto a variety of metals, e.g., gold, silver, platinum, or copper (pg. 44 ¶ 3, lines 1-3).  Examiner notes Yu teaches a gold surface modified by 3-Mercaptopropionic acid (3-MPA).  Examiner submits 3-MPA is a molecule containing thiol groups.  At the time prior to the effective filing date of the invention it would have been obvious to substitute Yu’s gold nanoparticles for copper or platinum nanoparticles as a functional equivalent for binding with Yu’s 3-MPA and therefore forming a strong biosensing surface plasmon structure.

Allowable Subject Matter
 Claims 2 & 6-15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious “AgFON, Ag nanobowl, CuFON, Cu nanobowl, Cu pyramid, AIFON, Al nanobowl, Al pyramid, and Ag pyramid”, in combination with the rest of the limitations of claim 2.

As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “biomolecule is a DNA nanoparticle, RNA nanoparticle, polynucleotide nanoparticle, polypeptide nanoparticle, or protein nanoparticle”, in combination with the rest of the limitations of claim 6.

As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the biomolecule is a DNA nanoparticle, RNA nanoparticle, polynucleotide nanoparticle, polypeptide nanoparticle, or protein nanoparticle,”, in combination with the rest of the limitations of claim 7.

As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “exposing a plasmonic substrate to a precursor material; irradiating the plasmonic substrate and the precursor material with a light
energy”, in combination with the rest of the limitations of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877